           Case 14-31345 Document 205 Filed in TXSB on 12/07/18 Page 1 of 19


                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

  In re:                                          §    Case No. 14-31345
                                                  §
  JAGGER INDUSTRIES, LLC                          §
                                                  §
                                                  §
                      Debtor(s)                   §

            CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
            CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                       AND APPLICATION TO BE DISCHARGED (TDR)

          Janet S. Northrup, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $3,868,058.36           Assets Exempt:        NA
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $826,910.78         Without Payment:      NA

Total Expenses of
Administration:                   $782,107.64


       3)      Total gross receipts of $1,660,371.16 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $51,352.74 (see Exhibit 2), yielded net receipts of $1,609,018.42
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
         Case 14-31345 Document 205 Filed in TXSB on 12/07/18 Page 2 of 19


                                    CLAIMS            CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED          ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                   $651,912.50      $741,864.46          $66,965.80        $66,965.80
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA     $782,107.64        $782,107.64        $782,107.64
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA            $0.00              $0.00              $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                         $167,450.96       $13,673.17          $13,673.17        $13,338.42
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)          $1,108,441.37    $2,162,566.52        $743,421.57        $746,606.56

                                   $1,927,804.83    $3,700,211.79       $1,606,168.18      $1,609,018.4
    Total Disbursements                                                                               2

        4). This case was originally filed under chapter 7 on 03/05/2014. The case was pending
  for 56 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 11/19/2018                              By: /s/ Janet S. Northrup
                                                        /Jan Trustee
                                                        et
                                                        S.
                                                        Nor
                                                        thru
                                                        p
  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
           Case 14-31345 Document 205 Filed in TXSB on 12/07/18 Page 3 of 19


                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                      UNIFORM                            AMOUNT
                                                                        TRAN. CODE                         RECEIVED
Claims for IRS Renewable Fuel Credit for 2012                             1129-000                        $1,204,917.89
Office Suplies, Furniture & Equipment                                     1129-000                           $5,000.00
State of Texas Sales Tax Refund - Natural Gas                             1129-000                          $15,045.87
Stock (100%); First Clear Choice, Inc.                                    1129-000                          $26,100.00
Wells Fargo Acct # 1814149793                                             1129-000                             $571.25
Wells Fargo Acct # 1814149801                                             1129-000                             $367.07
Wells Fargo Acct # 2000045739350                                          1129-000                                $6.31
Wells Fargo Acct # 2705910228                                             1129-000                              $35.27
Wells Fargo Acct # 2733830133                                             1129-000                              $50.02
Tax Refund                                                                1224-000                           $1,094.13
2009 Super Air Nautique 210 Team Boat; 2009 Ramlin Custom                 1229-000                          $35,662.68
Boat Trailer
Claims against Estate of Jason Gehrig and Ellering, LLC                   1229-000                         $350,000.00
regarding EPA RIN Mismanagement
Compromise; Bennett Fisher & Fisher & Associates                          1229-000                           $4,000.00
Refund from Texas Workforce Commission                                    1229-000                           $2,520.67
Vehicles (1997 Peterbilt Tank Tractor; 2004 Freightliner Truck;           1229-000                          $15,000.00
2008 American Flatbed; Lexus)
TOTAL GROSS RECEIPTS                                                                                      $1,660,371.16

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                 DESCRIPTION                       UNIFOR               AMOUNT
                                                                                          M                    PAID
                                                                                        TRAN.
                                                                                        CODE
Greater Houston Community                Surplus Funds                                 8200-052              $2,567.68
Foundation
Jason A. Gehrig                          Surplus Funds                                 8200-052             $32,523.38
Prologic                                 Surplus Funds                                 8200-052             $16,261.68
TOTAL FUNDS PAID TO                                                                                         $51,352.74
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM                  CLAIMS          CLAIMS   CLAIMS                  CLAIMS
NUMBER                            TRAN. CODE             SCHEDULED        ASSERTED ALLOWED                     PAID
     1        Pacific Business       4210-000             $651,912.50     $674,898.66             $0.00           $0.00
              Capital Corp

UST Form 101-7-TDR (10/1/2010)
          Case 14-31345 Document 205 Filed in TXSB on 12/07/18 Page 4 of 19


     18       City of Baytown         4210-000             $0.00        $595.39          $595.39      $595.39
              IRS Claim (set          4300-000             $0.00      $66,370.41      $66,370.41    $66,370.41
              off)
TOTAL SECURED CLAIMS                                 $651,912.50    $741,864.46       $66,965.80    $66,965.80


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM                  CLAIMS   CLAIMS             CLAIMS               CLAIMS
                          TRAN. CODE             SCHEDULED ASSERTED           ALLOWED                  PAID
Trustee compensation,          2100-000                 NA    $71,522.74           $71,522.74       $71,522.74
Trustee
Trustee expenses,              2200-000                 NA     $2,606.16            $2,606.16        $2,606.16
Trustee
George Adams &                 2300-000                 NA          $54.93            $54.93           $54.93
Company Insurance
Agency LLC
Internation Sureties,          2300-000                 NA         $110.17           $110.17          $110.17
LTD
Integrity Bank                 2600-000                 NA    $15,371.72           $15,371.72       $15,371.72
AmeriPower, LLC                2990-000                 NA     $1,184.17            $1,184.17        $1,184.17
HughesWattersAskana            3110-000                 NA   $181,905.50      $181,905.50          $181,905.50
se, Attorney for
Trustee
HughesWattersAskana            3120-000                 NA     $4,595.54            $4,595.54        $4,595.54
se, Attorney for
Trustee
Special Counsel for            3210-600                 NA   $146,475.00      $146,475.00          $146,475.00
Trustee Fees, Special
Counsel for Trustee
Special Counsel for            3220-000                 NA    $12,106.42           $12,106.42       $12,106.42
Trustee Expenses,
Attorney for Trustee
Hrbacek Martinez &             3410-000                 NA     $3,422.23            $3,422.23        $3,422.23
Nestor, P.C.,
Accountant for
Trustee
KenWood &                      3410-000                 NA    $44,378.50           $44,378.50       $44,378.50
Associates, PC,
Accountant for
Trustee
Hrbacek Martinez &             3410-580                 NA   $168,640.95      $168,640.95          $168,640.95
Nestor, P.C., Special
Accountant for
Trustee
Susan S. Martinez,             3410-580                 NA   $129,166.29      $129,166.29          $129,166.29
PLLC, Special
Accountant for
Trustee
KenWood &                      3420-000                 NA         $567.32           $567.32          $567.32
Associates, PC,
Accountant for
UST Form 101-7-TDR (10/1/2010)
          Case 14-31345 Document 205 Filed in TXSB on 12/07/18 Page 5 of 19


Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                    NA   $782,107.64      $782,107.64       $782,107.64
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM        CLAIMS        CLAIMS   CLAIMS              CLAIMS
NUMBER                            TRAN. CODE   SCHEDULED      ASSERTED ALLOWED                 PAID
     5        The Guardian         5400-000           $0.00      $334.75        $334.75          $0.00
              Life Insurance
              Company of
              America
     6        IRS                  5800-000           $0.00           $0.00        $0.00         $0.00
    12a       Larry E. Caldwell    5300-000      $22,150.00    $12,475.00     $12,475.00    $12,475.00
     19       State of Alabama     5800-000           $0.00      $863.42        $863.42       $863.42
              Department of
              Revenue
              Cardenas, Adrian     5800-000        $801.00            $0.00        $0.00         $0.00
              Harris County        5800-000           $0.00           $0.00        $0.00         $0.00
              Tax Assessor
              Luu, Nancie          5800-000       $1,545.69           $0.00        $0.00         $0.00
              Martinez, Thomas     5800-000        $196.00            $0.00        $0.00         $0.00
              Vista Technology     5800-000      $99,500.00           $0.00        $0.00         $0.00
              Partners Inc
TOTAL PRIORITY UNSECURED CLAIMS                 $124,192.69    $13,673.17     $13,673.17    $13,338.42


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM        CLAIMS        CLAIMS   CLAIMS              CLAIMS
NUMBER                            TRAN. CODE   SCHEDULED      ASSERTED ALLOWED                 PAID
     2        CIMA Services,       7100-000      $12,075.00    $11,828.25     $11,828.25    $11,828.25
              LP
     3        Moto Group           7100-000           $0.00    $43,000.00     $43,000.00    $43,000.00
     4        JM Partners, LLC     7100-000           $0.00     $4,768.60      $4,768.60     $4,768.60
     7        Essmyer &            7100-000       $6,734.00    $11,367.00     $11,367.00    $11,367.00
              Daniel, P.C.
     8        Ameripower LLC       7100-000           $0.00     $1,472.78      $1,472.78     $1,472.78
     9        Texas                7300-000        $252.10     $54,000.00     $54,000.00    $54,000.00
              Commission on
              Environmental
              Quality
     10       Erin Gehrig          7100-000           $0.00     $6,120.00      $6,120.00     $6,120.00
     11       Prologic             7100-000     $219,660.00   $241,660.06          $0.00         $0.00
              Management
              Systems, Inc.
UST Form 101-7-TDR (10/1/2010)
          Case 14-31345 Document 205 Filed in TXSB on 12/07/18 Page 6 of 19


    12b       Larry E. Caldwell   7100-000        $0.00     $9,675.00     $9,675.00     $9,675.00
     13       Erin Gehrig         7100-000        $0.00    $99,500.00    $99,500.00    $99,500.00
     14       Renewable           7100-000        $0.00   $250,000.00         $0.00         $0.00
              Energy Holdings
              LLC
     15       Moto Group          7100-000        $0.00   $501,117.78   $501,117.78   $501,117.78
     16       Washakie            7200-000        $0.00   $677,484.89         $0.00         $0.00
              Renewable
              Energy
     17       Renewable           7200-000        $0.00   $250,000.00         $0.00         $0.00
              Energy Holdings
              LLC
    19A       State of Alabama    7100-000        $0.00      $236.00       $236.00       $236.00
              Department of
              Revenue
              UNITED              7100-000        $0.00      $336.16       $336.16       $336.16
              STATES
              BANKRUPTCY
              COURT
              Ameripower LLC      7990-000        $0.00         $0.00         $0.00         $6.20
              CIMA Services,      7990-000        $0.00         $0.00         $0.00       $49.75
              LP
              City of Baytown     7990-000        $0.00         $0.00         $0.00         $2.50
              Erin Gehrig         7990-000        $0.00         $0.00         $0.00      $418.62
              Erin Gehrig         7990-000        $0.00         $0.00         $0.00       $25.75
              Essmyer &           7990-000        $0.00         $0.00         $0.00       $47.83
              Daniel, P.C.
              JM Partners, LLC    7990-000        $0.00         $0.00         $0.00       $20.06
              Larry E. Caldwell   7990-000        $0.00         $0.00         $0.00       $52.49
              Larry E. Caldwell   7990-000        $0.00         $0.00         $0.00       $40.71
              Moto Group          7990-000        $0.00         $0.00         $0.00      $180.91
              Moto Group          7990-000        $0.00         $0.00         $0.00     $2,108.34
              State of Alabama    7990-000        $0.00         $0.00         $0.00         $3.64
              Department of
              Revenue
              State of Alabama    7990-000        $0.00         $0.00         $0.00         $1.00
              Department of
              Revenue
              Texas               7990-000        $0.00         $0.00         $0.00      $227.19
              Commission on
              Environmental
              Quality
              A-Affordable        7100-000    $1,000.00         $0.00         $0.00         $0.00
              Vacuum Service
              Allometrics, Inc.   7100-000     $325.00          $0.00         $0.00         $0.00
              AmSpec, LLC         7100-000   $21,612.65         $0.00         $0.00         $0.00
              Anthony Rivon       7100-000    $5,117.81         $0.00         $0.00         $0.00
              All Control


UST Form 101-7-TDR (10/1/2010)
         Case 14-31345 Document 205 Filed in TXSB on 12/07/18 Page 7 of 19


              Bakercorp          7100-000   $183,154.06   $0.00    $0.00     $0.00
              BC Goodwin         7100-000     $6,200.00   $0.00    $0.00     $0.00
              Transportation,
              LLC
              Blue Cross of      7100-000     $4,489.62   $0.00    $0.00     $0.00
              Texas
              Brenner Tank       7100-000      $352.86    $0.00    $0.00     $0.00
              Services
              Bullseye Welding   7100-000      $747.68    $0.00    $0.00     $0.00
              & Industrial
              Supply LLC
              Carnes             7100-000     $1,901.50   $0.00    $0.00     $0.00
              Engineering, Inc
              Channel            7100-000    $12,850.00   $0.00    $0.00     $0.00
              Biorefinery &
              Terminals, LLC
              Chemtrec AR        7100-000      $675.00    $0.00    $0.00     $0.00
              Cintas FAS         7100-000      $764.55    $0.00    $0.00     $0.00
              Lockbox
              Coastal Welding    7100-000      $905.12    $0.00    $0.00     $0.00
              Supply
              Cokinos Energy     7100-000    $21,900.38   $0.00    $0.00     $0.00
              Corporateion
              Commercial         7100-000     $2,383.50   $0.00    $0.00     $0.00
              Fence Company
              Fisher &           7100-000     $1,366.50   $0.00    $0.00     $0.00
              Associates
              G Tech-HilTech     7100-000    $27,478.44   $0.00    $0.00     $0.00
              Green Energy       7100-000     $3,351.04   $0.00    $0.00     $0.00
              Advisors Group
              LLC
              GreenHunter        7100-000    $27,060.00   $0.00    $0.00     $0.00
              Biofuels, Inc
              Guardian Life      7100-000      $753.86    $0.00    $0.00     $0.00
              Insurance
              Company
              Gulf West          7100-000     $1,715.92   $0.00    $0.00     $0.00
              Landfill TX LP
              H&H Oil-Austin     7100-000     $8,191.27   $0.00    $0.00     $0.00
              Harris County TX   7100-000         $0.00   $0.00    $0.00     $0.00
              Harris-Galveston   7100-000       $20.00    $0.00    $0.00     $0.00
              Subsidence
              District
              Hertz Equipment    7100-000     $3,229.13   $0.00    $0.00     $0.00
              Rental Corp
              Hoover Slovacek,   7100-000   $111,727.47   $0.00    $0.00     $0.00
              LLP
              Innovative         7100-000    $50,787.25   $0.00    $0.00     $0.00
              Resources
              Managment
UST Form 101-7-TDR (10/1/2010)
         Case 14-31345 Document 205 Filed in TXSB on 12/07/18 Page 8 of 19


              J&B Pipeline         7100-000      $5,256.30          $0.00         $0.00         $0.00
              Supply Company
              Jacobson             7100-000    $101,308.00          $0.00         $0.00         $0.00
              Transportation
              Company, Inc.
              JAM Distributing     7100-000      $4,834.61          $0.00         $0.00         $0.00
              Co
              King, Larson         7100-000      $4,983.83          $0.00         $0.00         $0.00
              LAAP, Inc.           7100-000      $2,655.40          $0.00         $0.00         $0.00
              Liquid               7100-000      $2,272.32          $0.00         $0.00         $0.00
              Environmental
              Solutions
              Miller               7100-000     $35,778.75          $0.00         $0.00         $0.00
              Transporters, Inc.
              PBL - Premier        7100-000     $39,661.50          $0.00         $0.00         $0.00
              Bulk Logistics
              Petroleum            7100-000      $2,317.13          $0.00         $0.00         $0.00
              Materials LLC
              Reliable Office      7100-000        $182.78          $0.00         $0.00         $0.00
              Supplies
              Sage                 7100-000     $10,441.80          $0.00         $0.00         $0.00
              Environmental
              Consulting
              Shellist Lazarz      7100-000      $1,534.50          $0.00         $0.00         $0.00
              Clobin, LLP
              SMB Technology       7100-000        $278.38          $0.00         $0.00         $0.00
              Consulting, LLC
              Southwest            7100-000        $280.00          $0.00         $0.00         $0.00
              Spectro-Chem
              Labs
              Sunbelt Rentals      7100-000      $1,315.36          $0.00         $0.00         $0.00
              Tamez, Pete          7100-000      $1,500.00          $0.00         $0.00         $0.00
              Trinity Industries   7100-000    $149,737.84          $0.00         $0.00         $0.00
              Leasing Co
              Triple D Uniform     7100-000        $316.38          $0.00         $0.00         $0.00
              Rental
              United Rentals       7100-000      $1,544.97          $0.00         $0.00         $0.00
              Verizon Business     7100-000      $2,466.17          $0.00         $0.00         $0.00
              Waste                7100-000        $512.39          $0.00         $0.00         $0.00
              Management
              Weaver &             7100-000        $481.25          $0.00         $0.00         $0.00
              Tidwell LLP
TOTAL GENERAL UNSECURED CLAIMS                $1,108,441.37 $2,162,566.52   $743,421.57   $746,606.56




UST Form 101-7-TDR (10/1/2010)
                                                       Case 14-31345 Document 205 FORM
                                                                                  Filed 1in TXSB on 12/07/18 Page 9 of 19
                                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Page No:    1              Exhibit 8
                                                                                            ASSET CASES

Case No.:                    14-31345-H5                                                                                                                  Trustee Name:                               Janet S. Northrup
Case Name:                   JAGGER INDUSTRIES, LLC                                                                                                       Date Filed (f) or Converted (c):            03/05/2014 (f)
For the Period Ending:       11/19/2018                                                                                                                   §341(a) Meeting Date:                       04/11/2014
                                                                                                                                                          Claims Bar Date:                            08/04/2014

                                 1                                                2                              3                                4                        5                                         6

                        Asset Description                                      Petition/                 Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                      Unscheduled                (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                   Value                          Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

 Ref. #
1       Wells Fargo Acct # 2000045739350                                                 $6.31                                   $0.00                                           $6.31                                           FA
Asset Notes:      Proceeds remitted to Trustee
2       Wells Fargo Acct # 1814149793                                                  $639.00                              $571.25                                            $571.25                                           FA
Asset Notes:      Proceeds remitted to Trustee
3       Wells Fargo Acct # 1814149801                                                  $466.99                              $367.07                                            $367.07                                           FA
Asset Notes:      Proceeds remitted to Trustee
4       Wells Fargo Acct # 2705910228                                                   $35.27                                   $0.00                                          $35.27                                           FA
Asset Notes:      Proceeds remitted to Trustee
5       Wells Fargo Acct # 2733830133                                                   $75.02                               $50.02                                             $50.02                                           FA
Asset Notes:      Proceeds remitted to Trustee
6       Stock (100%); Processing Equpment &                                      $200,000.00                            $200,000.00                                              $0.00                                           FA
        Technologies, LLC
Asset Notes:     Will abandon pursuant 554(c) as burdensome to the Estate. This company is currently in Chapter 11, Case No. 14-30925-H5-7; United States Bankruptcy Court; Southern District of Texas;
                 Houston Division.
7       Stock (100%); First Clear Choice, Inc.                               $100,000.00                             $26,100.00                                       $26,100.00                                                 FA
Asset Notes:      09/01/15; #128; Order Granting Trustee's Motion for Authority to Sell Estate's Interest in Stock
8       Accounts Receivable (Claim against Processing                            $187,930.36                            $187,930.36                                              $0.00                                           FA
        Equipment & Technologies, LLC)
9       Receivable Claim against Elton Childs.                                    $50,000.00                             $50,000.00                                              $0.00                                           FA
10      Conversion A/R Claim against Centrifuge                                   $40,000.00                             $40,000.00                                              $0.00                                           FA
        Services
11      State of Texas Sales Tax Refund - Natural Gas                             $14,997.00                             $15,045.87                                       $15,045.87                                             FA
12      Claims for IRS Renewable Fuel Credit for 2012                          $2,355,081.00                              $1,000.00                                    $1,204,917.89                                             FA
13      Claims against Estate of Jason Gehrig -                                  $664,124.00                                     $0.00                                           $0.00                                           FA
        Conversion.
14      Claims against Estate of Jason Gehrig - Life                           $2,500,000.00                                     $0.00                                           $0.00                                           FA
        Insurance
15      Office Suplies, Furniture & Equipment                                         $5,000.00                           $5,000.00                                        $5,000.00                                             FA
Asset Notes:      08/29/14; #93; Order Granting Trustee's Motion for Authority to Sell Used Equipment Free and Clear of All Liens, Claims and Interests
16      Refund from Texas Workforce Commission                     (u)                $2,520.67                           $2,520.67                                        $2,520.67                                             FA
                                                    Case 14-31345 Document 205 Filed
                                                                               FORM 1
                                                                                     in TXSB on 12/07/18 Page 10 of 19
                                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                  Page No:    2               Exhibit 8
                                                                                             ASSET CASES

Case No.:                    14-31345-H5                                                                                                                       Trustee Name:                                Janet S. Northrup
Case Name:                   JAGGER INDUSTRIES, LLC                                                                                                            Date Filed (f) or Converted (c):             03/05/2014 (f)
For the Period Ending:       11/19/2018                                                                                                                        §341(a) Meeting Date:                        04/11/2014
                                                                                                                                                               Claims Bar Date:                             08/04/2014

                                 1                                                 2                              3                                   4                          5                                         6

                         Asset Description                                     Petition/                  Estimated Net Value                     Property                  Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                     Unscheduled                 (Value Determined by                     Abandoned                 Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                  Value                           Trustee,                    OA =§ 554(a) abandon.            the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

17     Vehicles (1997 Peterbilt Tank Tractor; 2004                 (u)             $30,500.00                              $15,000.00                                           $15,000.00                                             FA
       Freightliner Truck; 2008 American Flatbed;
       Lexus)
Asset Notes:     07/06/14; #84; Order Granting Motion to Sell
18     Compromise; Bennett Fisher & Fisher &                    (u)              $4,000.00                          $4,000.00                                                     $4,000.00                                            FA
       Associates
Asset Notes:     01/15/15; #108; Order Granting Trustee's Motion for Authority to Compromise Controversy with Bennett Fisher & Fisher & Associates
19     2009 Super Air Nautique 210 Team Boat; 2009             (u)            $63,000.00                            $35,662.68                                                  $35,662.68                                             FA
       Ramlin Custom Boat Trailer
Asset Notes:    02/18/15; #111; Order Granting Trustee's Motion for Approval of Sale of Boat and Order Authorizing Payment of Certain Closing Fees & Expenses
20      Compromise with Insiders- See Asset #25                    (u)                   $0.00                                    $0.00                                               $0.00                                            FA
Asset Notes:      07/22/15; #115; Order Granting Trustee's Motion to Compromise Controversy
21      Tax Refund                                                 (u)                   $0.00                               $1,094.13                                            $1,094.13                                            FA
22      Stock (51%); Needlepoint Energy, LLC                       (u)                 $204.00                                    $0.00                                               $0.00                                            FA
Asset Notes:    Will abandon pursuant to 554(c) as burdensome to the Estate. It would not be cost effective to the creditors of the Estate for the Trustee to liquidate the Estate's interest in this asset due to
                its minimal value. The creditors of the Estate would not benefit from any liquidation by the Trustee. Therefore, this asset is burdensome to the Estate and deemed abandoned by the Trustee.
23      Computer (in custody of Erin Gehrig)                    (u)                 $800.00                                   $0.00                                                    $0.00                                           FA
Asset Notes:     Will abandon pursuant to 554(c) as burdensome to the Estate. It would not be cost effective to the creditors of the Estate for the Trustee to liquidate the Estate's interest in this asset due to
                 its minimal value. The creditors of the Estate would not benefit from any liquidation by the Trustee. Therefore, this asset is burdensome to the Estate and deemed abandoned by the Trustee.
24      Claim against Ronnie Joe Jr. for theft and other         (u)           $225,000.00                                     $0.00                                                    $0.00                                          FA
        damages. (Indictment incorrectly states stolen
        assets belong to third party.]
Asset Notes:     Will abandon pursuant to 554(c) as burdensome to the Estate. It would not be cost effective to the creditors of the Estate for the Trustee to liquidate the Estate's interest in this asset due to
                 its minimal value. The creditors of the Estate would not benefit from any liquidation by the Trustee. Therefore, this asset is burdensome to the Estate and deemed abandoned by the Trustee.
25      Claims against Estate of Jason Gehrig and                (u)               Unknown                              $350,000.00                                             $350,000.00                                            FA
        Ellering, LLC regarding EPA RIN
        Mismanagement


TOTALS (Excluding unknown value)                                                                                                                                                                          Gross Value of Remaining Assets
                                                                                $6,444,379.62                             $934,342.05                                         $1,660,371.16                                       $0.00
                                                  Case 14-31345 Document 205 Filed
                                                                             FORM 1
                                                                                   in TXSB on 12/07/18 Page 11 of 19
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                  Page No:    3              Exhibit 8
                                                                                           ASSET CASES

Case No.:                   14-31345-H5                                                                                                                      Trustee Name:                                Janet S. Northrup
Case Name:                  JAGGER INDUSTRIES, LLC                                                                                                           Date Filed (f) or Converted (c):             03/05/2014 (f)
For the Period Ending:      11/19/2018                                                                                                                       §341(a) Meeting Date:                        04/11/2014
                                                                                                                                                             Claims Bar Date:                             08/04/2014

                                1                                                2                              3                                   4                          5                                         6

                       Asset Description                                      Petition/                 Estimated Net Value                     Property                  Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                      Unscheduled                (Value Determined by                     Abandoned                 Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                   Value                          Trustee,                    OA =§ 554(a) abandon.            the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

    Major Activities affecting case closing:
     01/24/2018     Notify Mike May of completion of case and notify of disposing of documents.
     04/27/2017     4/27/17- Status- Pending accountant final fee application; then ready for TFR.
     09/22/2016     Email from Rhonda Chandler:


                    Settlement funds in excess of $1 million are due from IRS by the end of October. Special counsel will need to do a final fee app for her contingent fee. Final tax returns and final fee
                    applications of KWA and HWA will be needed. All claims are resolved.
     03/31/2016     All claims have been reviewed. After withdrawals and amendments, all claims are OK, except IRS (which will be revised after funding of settlement with IRS).
     10/05/2015     IRS recovery for $1,100,000.00 for excise tax recovery, will also reduce POC . Special tax counsel it handling...... Suzanne....
     08/24/2015     HWA filed fee app. Carrigan McCloskey filed fee app.
     07/28/2015     No unclaimed funds found with Texas Comptroller.
     07/09/2015     Trustee's report of sale filed.
     05/06/2015     Accounts Receivable: Hired collection agency, but it was unable to collect. Received indication of interest from potential purchaser, but offer did not materialize. See email of 8-13-15.
                    Email from Receivables Control Corp. on 5-6-15 re inability to collect.
     05/06/2015     Promissory Note from Childs: No one can locate the original note. Not Larry Caldwell or Nancie Lui or Erin Gehrig. Does not appear anyone is in a position to give an affidavit of lost
                    note. No further attempts to collect note will be made. Email to Kim Rankin, counsel for Gehrig, on 5/6/15.
     04/16/2015     Status: Settling litigation against insiders ($350,000). Appealing adverse ruling by IRS on whether IRS owes the Debtor for the excise tax credits (>$1 million). Dissolving the Debtor’s
                    subsidiary and upstreaming a liquidating dividend to the estate (not much, probably < $5,000). Waiting on collection company to see if it can collect any of the a/r (not expected).
     02/03/2015     Trustee is marketing and selling boat. The trustee may have procured a buyer. Rusty Wooley is working with the trustee to procure the buyer.
     08/13/2014     Prepare letter to TWC forwarding refund request.
     08/12/2014     Refund due from TWC, per email from TWC on 8/12/14. TWC says it mailed form to Jan on 8/8/14, but Turea has not seen it. Need to be on lookout for it; and/or request another form.
                    Funds have been received (Jan thinks). Email to Turea on 9/11/14.
     07/22/2014     Agreement reached for sale of office equipment, etc. for $5,000. Motion to be filed.
     06/04/2014     Attorneys pursuing claims against officers, directors and IRS.
     05/01/2014     Trustee's request for assets filed. Claims bar date: 8/4/14
     03/18/2014     Receive call from Wells Fargo. They are mailing $1,029.92 to the office from all 5 bank accounts.
     03/17/2014     Telephone conference with Wells Fargo regarding closing accounts. Prepare email to Wells Fargo. Office conference with trustee to receive instructions concerning case.


Initial Projected Date Of Final Report (TFR):          12/31/2016                            Current Projected Date Of Final Report (TFR):              12/31/2017                 /s/ JANET S. NORTHRUP
                                                                                                                                                                                   JANET S. NORTHRUP
                                                   Case 14-31345 Document 205 Filed
                                                                              FORM  in 2TXSB on 12/07/18 Page 12 of 19                                      Page No: 1                  Exhibit 9
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-31345-H5                                                                             Trustee Name:                           Janet S. Northrup
 Case Name:                        JAGGER INDUSTRIES, LLC                                                                  Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***7699                                                                              Checking Acct #:                        ******1345
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:              3/5/2014                                                                                Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                 11/19/2018                                                                              Separate bond (if applicable):

       1                2                                3                                             4                                         5                       6                      7

   Transaction       Check /                          Paid to/                 Description of Transaction                   Uniform           Deposit            Disbursement                Balance
      Date            Ref. #                       Received From                                                           Tran Code            $                     $


03/25/2014                     Wells Fargo Bank                         Funds on deposit                                       *                $373.38                                              $373.38
                      {1}                                                                                          $6.31    1129-000                                                                 $373.38
                      {3}                                                                                        $367.07    1129-000                                                                 $373.38
03/25/2014                     Wells Fargo Bank                         Funds on deposit                                       *                $606.52                                              $979.90
                      {4}                                                                                         $35.27    1129-000                                                                 $979.90
                      {2}                                                                                        $571.25    1129-000                                                                 $979.90
03/25/2014            (5)      Wells Fargo Bank                         Funds on deposit                                    1129-000             $50.02                                             $1,029.92
03/25/2014            (11)     Texas Comptroller of Public Accounts     Proceeds; Sales Tax Refund                          1129-000          $15,045.87                                        $16,075.79
03/31/2014                     Integrity Bank                           Bank Service Fee                                    2600-000                                           $5.02            $16,070.77
04/30/2014                     Integrity Bank                           Bank Service Fee                                    2600-000                                          $25.08            $16,045.69
05/31/2014                     Integrity Bank                           Bank Service Fee                                    2600-000                                          $25.88            $16,019.81
06/30/2014                     Integrity Bank                           Bank Service Fee                                    2600-000                                          $25.00            $15,994.81
07/21/2014            (17)     Washakie Renewable Energy, LLC           07/06/14; #84                                       1229-000          $15,000.00                                        $30,994.81
07/31/2014                     Integrity Bank                           Bank Service Fee                                    2600-000                                          $33.60            $30,961.21
08/27/2014            (16)     Texas Comptroller of Public Accounts     Refund from Texas Workforce Commission              1229-000           $2,520.67                                        $33,481.88
08/31/2014                     Integrity Bank                           Bank Service Fee                                    2600-000                                          $50.46            $33,431.42
09/23/2014           1001      George Adams & Company Insurance         Blanket Bond Premium for 2014-15                    2300-000                                          $48.49            $33,382.93
                               Agency LLC
09/30/2014                     Integrity Bank                           Bank Service Fee                                    2600-000                                          $52.18            $33,330.75
10/03/2014           1001      VOID: George Adams & Company Insurance   Void of Check# 1001                                 2300-003                                         ($48.49)           $33,379.24
                               Agency LLC
10/31/2014                     Integrity Bank                           Bank Service Fee                                    2600-000                                          $53.84            $33,325.40
11/07/2014           1002      George Adams & Company Insurance         Bond Premium Payment for 2014-15                    2300-000                                          $54.93            $33,270.47
                               Agency LLC
11/30/2014                     Integrity Bank                           Bank Service Fee                                    2600-000                                          $51.96            $33,218.51
12/31/2014                     Integrity Bank                           Bank Service Fee                                    2600-000                                          $53.58            $33,164.93
01/31/2015                     Integrity Bank                           Bank Service Fee                                    2600-000                                          $53.49            $33,111.44
02/19/2015            (18)     Fisher and Associates                    01/15/15; #108                                      1229-000           $4,000.00                                        $37,111.44
02/28/2015                     Integrity Bank                           Bank Service Fee                                    2600-000                                          $49.48            $37,061.96
                                                                                                                           SUBTOTALS          $37,596.46                     $534.50
                                                    Case 14-31345 Document 205 Filed
                                                                               FORM  in 2TXSB on 12/07/18 Page 13 of 19                                                   Page No: 2                   Exhibit 9
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-31345-H5                                                                                           Trustee Name:                           Janet S. Northrup
 Case Name:                        JAGGER INDUSTRIES, LLC                                                                                Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***7699                                                                                            Checking Acct #:                        ******1345
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:
For Period Beginning:              3/5/2014                                                                                              Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                 11/19/2018                                                                                            Separate bond (if applicable):

       1                2                                  3                                        4                                                          5                       6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                                    Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                        Received From                                                                        Tran Code            $                     $


03/19/2015            (19)     Jesse Downey                          02/18/15; #111                                                       1229-000          $35,662.68                                         $72,724.64
03/31/2015                     Integrity Bank                        Bank Service Fee                                                     2600-000                                           $82.05            $72,642.59
04/30/2015                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $113.39            $72,529.20
05/31/2015                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $116.98            $72,412.22
06/30/2015                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $113.03            $72,299.19
07/06/2015            (15)     Aspen Exploration                     Refund of incorrect deposit for office supplies and                  1129-000           $5,000.00                                         $77,299.19
                                                                     furniture; Order Approving Motion to Sell; Doc. 93;
                                                                     8/29/14
07/31/2015                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $123.38            $77,175.81
08/20/2015            (25)     Bennett G. Fisher, PC IOLTA           07/22/15; #115                                                       1229-000        $350,000.00                                         $427,175.81
08/31/2015                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $324.79           $426,851.02
09/14/2015            (7)      Larry Caldwell                        09/01/15; #128                                                       1129-000          $26,100.00                                        $452,951.02
09/24/2015           1003      Carrigan, McCloskey & Roberson, LLP   09/24/15; #133                                                          *                                         $158,581.42            $294,369.60
                                                                     Special Counsel for Trustee Fees                 $(146,475.00)       3210-600                                                            $294,369.60
                                                                     Special Counsel for Trustee Expenses              $(12,106.42)       3220-000                                                            $294,369.60
09/24/2015           1004      Hughes Watters Askanase               09/24/15; #132                                                          *                                         $152,241.37            $142,128.23
                                                                     HughesWattersAskanase                            $(148,839.50)       3110-000                                                            $142,128.23
                                                                     HughesWattersAskanase                                 $(3,401.87)    3120-000                                                            $142,128.23
09/24/2015           1005      AmeriPower, LLC                       08/29/14; #95                                                        2990-000                                         $1,184.17          $140,944.06
09/30/2015                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $654.50           $140,289.56
10/31/2015                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $226.28           $140,063.28
11/30/2015                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $218.62           $139,844.66
12/01/2015           1006      Internation Sureties, LTD             2015 Blanket Premium Bond                                            2300-000                                           $69.99           $139,774.67
12/31/2015                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $225.45           $139,549.22
01/31/2016                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $225.09           $139,324.13
02/29/2016                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $210.23           $139,113.90
03/31/2016                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $224.38           $138,889.52
04/30/2016                     Integrity Bank                        Bank Service Fee                                                     2600-000                                          $216.79           $138,672.73


                                                                                                                                         SUBTOTALS          $416,762.68            $315,151.91
                                                    Case 14-31345 Document 205 Filed
                                                                               FORM  in 2TXSB on 12/07/18 Page 14 of 19                                           Page No: 3                   Exhibit 9
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-31345-H5                                                                                   Trustee Name:                           Janet S. Northrup
 Case Name:                        JAGGER INDUSTRIES, LLC                                                                        Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***7699                                                                                    Checking Acct #:                        ******1345
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:
For Period Beginning:              3/5/2014                                                                                      Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                 11/19/2018                                                                                    Separate bond (if applicable):

       1                2                                  3                                        4                                                  5                       6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                            Uniform            Deposit           Disbursement                 Balance
      Date            Ref. #                        Received From                                                                Tran Code             $                    $


05/31/2016                     Integrity Bank                       Bank Service Fee                                              2600-000                                          $223.67           $138,449.06
06/30/2016                     Integrity Bank                       Bank Service Fee                                              2600-000                                          $216.10           $138,232.96
07/31/2016                     Integrity Bank                       Bank Service Fee                                              2600-000                                          $222.96           $138,010.00
08/25/2016           1007      Hughes Watters Askanase, LLP         08/24/16; #151                                                   *                                          $24,053.21            $113,956.79
                                                                    HughesWattersAskanase                         $(23,206.00)    3110-000                                                            $113,956.79
                                                                    HughesWattersAskanase                            $(847.21)    3120-000                                                            $113,956.79
08/31/2016                     Integrity Bank                       Bank Service Fee                                              2600-000                                          $220.10           $113,736.69
09/30/2016                     Integrity Bank                       Bank Service Fee                                              2600-000                                          $177.53           $113,559.16
10/19/2016           1008      Internation Sureties, LTD            Blanket Bond; Bond #016071777                                 2300-000                                           $40.18           $113,518.98
10/19/2016           1009      Internation Sureties, LTD            Bond Payment                                                  2300-000                                           $40.18           $113,478.80
10/19/2016           1009      VOID: Internation Sureties, LTD      Void of Check# 1009; Duplicate check                          2300-003                                          ($40.18)          $113,518.98
10/31/2016                     Integrity Bank                       Bank Service Fee                                              2600-000                                          $183.15           $113,335.83
11/30/2016                     Integrity Bank                       Bank Service Fee                                              2600-000                                          $176.90           $113,158.93
12/31/2016                     Integrity Bank                       Bank Service Fee                                              2600-000                                          $182.52           $112,976.41
01/31/2017                     United States Treasury               032916; #147; Agreed Order on Motion to Compromise               *            $1,111,169.59                                     $1,224,146.00
                                                                    Controversy with IRS; 2012 Fuel Credit
                      {12}                                          Gross Settlement Proceeds                    $1,177,540.00    1129-000                                                          $1,224,146.00
                                                                    IRS Claim (set off)                           $(66,370.41)    4300-000                                                          $1,224,146.00
01/31/2017                     Integrity Bank                       Bank Service Fee                                              2600-000                                          $240.04         $1,223,905.96
02/24/2017           1010      Hrbacek Martinez & Nestor, P.C.      02/23/17; #157                                                3410-580                                     $168,640.95          $1,055,265.01
02/24/2017           1011      Susan S. Martinez, PLLC              02/23/17; #157                                                3410-580                                     $125,744.05            $929,520.96
02/28/2017                     Integrity Bank                       Bank Service Fee                                              2600-000                                         $1,767.72          $927,753.24
03/28/2017            (12)     United States Treasury               Proceeds; Interest                                            1129-000          $27,377.89                                        $955,131.13
03/31/2017                     Integrity Bank                       Bank Service Fee                                              2600-000                                         $1,502.10          $953,629.03
04/03/2017           1012      KenWood & Associates, P.C.           03/24/17; #162                                                   *                                          $37,969.66            $915,659.37
                                                                    KenWood & Associates, PC                      $(37,711.50)    3410-000                                                            $915,659.37
                                                                    KenWood & Associates, PC                         $(258.16)    3420-000                                                            $915,659.37
04/30/2017                     Integrity Bank                       Bank Service Fee                                              2600-000                                         $1,439.13          $914,220.24


                                                                                                                                 SUBTOTALS        $1,138,547.48            $362,999.97
                                                   Case 14-31345 Document 205 Filed
                                                                              FORM  in 2TXSB on 12/07/18 Page 15 of 19                                                    Page No: 4                   Exhibit 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-31345-H5                                                                                           Trustee Name:                           Janet S. Northrup
 Case Name:                        JAGGER INDUSTRIES, LLC                                                                                Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***7699                                                                                            Checking Acct #:                        ******1345
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:
For Period Beginning:              3/5/2014                                                                                              Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                 11/19/2018                                                                                            Separate bond (if applicable):

       1                2                                3                                               4                                                    5                        6                       7

   Transaction       Check /                          Paid to/                   Description of Transaction                               Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                       Received From                                                                         Tran Code            $                     $


05/01/2017           1013      Hrbacek Martinez & Nestor, P.C.        04/26/17; #170                                                      3410-000                                         $3,422.23          $910,798.01
05/01/2017           1014      Susan S. Martinez, PLLC                04/26/17; #170                                                      3410-580                                         $3,422.24          $907,375.77
05/30/2017           1015      Hughes Watters Askanase                052417; #174                                                           *                                         $10,206.46             $897,169.31
                                                                      HughesWattersAskanase                             $(9,860.00)       3110-000                                                            $897,169.31
                                                                      HughesWattersAskanase                                  $(346.46)    3120-000                                                            $897,169.31
05/30/2017           1016      KEN WOOD & ASSOCIATES                  052417; #175                                                           *                                             $6,976.16          $890,193.15
                                                                      KenWood & Associates, PC                          $(6,667.00)       3410-000                                                            $890,193.15
                                                                      KenWood & Associates, PC                               $(309.16)    3420-000                                                            $890,193.15
05/31/2017                     Integrity Bank                         Bank Service Fee                                                    2600-000                                         $1,348.92          $888,844.23
06/26/2017            (21)     United States Treasury                 Tax Refund                                                          1224-000          $1,094.13                                         $889,938.36
06/30/2017                     Integrity Bank                         Bank Service Fee                                                    2600-000                                         $1,278.03          $888,660.33
07/31/2017                     Integrity Bank                         Bank Service Fee                                                    2600-000                                         $1,320.14          $887,340.19
08/31/2017                     Integrity Bank                         Bank Service Fee                                                    2600-000                                         $1,318.18          $886,022.01
01/02/2018           1017      Janet S. Northrup                      121917; #194; Order Approving Trustee's Compensation                   *                                         $74,128.90             $811,893.11
                                                                      and Expenses
                                                                      Trustee compensation                           $(71,522.74)         2100-000                                                            $811,893.11
                                                                      Trustee expenses                                  $(2,606.16)       2200-000                                                            $811,893.11
01/17/2018           1018      Greater Houston Community Foundation   Distribution on Claim #: ; Amount Allowed: 2,567.68;                8200-052                                         $2,567.68          $809,325.43
                                                                      Claim #: ; Distribution Dividend: 100.00;
01/17/2018           1019      Jason A. Gehrig                        Distribution on Claim #: ; Amount Allowed: 32,523.38;               8200-052                                     $32,523.38             $776,802.05
                                                                      Claim #: ; Distribution Dividend: 100.00;
01/17/2018           1020      Prologic                               Distribution on Claim #: ; Amount Allowed: 16,261.68;               8200-052                                     $16,261.68             $760,540.37
                                                                      Claim #: ; Distribution Dividend: 100.00;
01/17/2018           1021      CIMA Services, LP                      Distribution on Claim #: 2; Amount Allowed: 11,828.25;                 *                                         $11,878.00             $748,662.37
                                                                      Claim #: 2; Distribution Dividend: 100.00;
                                                                      Claim Amount                                     $(11,828.25)       7100-000                                                            $748,662.37
                                                                      Interest                                                $(49.75)    7990-000                                                            $748,662.37




                                                                                                                                         SUBTOTALS           $1,094.13             $166,652.00
                                                  Case 14-31345 Document 205 Filed
                                                                             FORM  in 2TXSB on 12/07/18 Page 16 of 19                                                        Page No: 5                   Exhibit 9
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         14-31345-H5                                                                                               Trustee Name:                           Janet S. Northrup
 Case Name:                       JAGGER INDUSTRIES, LLC                                                                                    Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***7699                                                                                                Checking Acct #:                        ******1345
Co-Debtor Taxpayer ID #:                                                                                                                    Account Title:
For Period Beginning:             3/5/2014                                                                                                  Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                11/19/2018                                                                                                Separate bond (if applicable):

       1                2                               3                                                     4                                                  5                        6                       7

   Transaction       Check /                         Paid to/                         Description of Transaction                             Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                      Received From                                                                             Tran Code            $                     $


01/17/2018           1022      Moto Group                                  Distribution on Claim #: 3; Amount Allowed: 43,000.00;               *                                         $43,180.91             $705,481.46
                                                                           Claim #: 3; Distribution Dividend: 100.00;
                                                                           Claim Amount                                     $(43,000.00)     7100-000                                                            $705,481.46
                                                                           Interest                                            $(180.91)     7990-000                                                            $705,481.46
01/17/2018           1023      JM Partners, LLC                            Distribution on Claim #: 4; Amount Allowed: 4,768.60;                *                                             $4,788.66          $700,692.80
                                                                           Claim #: 4; Distribution Dividend: 100.00;
                                                                           Claim Amount                                       $(4,768.60)    7100-000                                                            $700,692.80
                                                                           Interest                                             $(20.06)     7990-000                                                            $700,692.80
01/17/2018           1024      The Guardian Life Insurance Company of      Distribution on Claim #: 5; Amount Allowed: 334.75;                  *                                              $336.16           $700,356.64
                               America                                     Claim #: 5; Distribution Dividend: 100.00;
                                                                           Claim Amount                                        $(334.75)     5400-000                                                            $700,356.64
                                                                           Interest                                               $(1.41)    7990-000                                                            $700,356.64
01/17/2018           1025      Essmyer & Daniel, P.C.                      Distribution on Claim #: 7; Amount Allowed: 11,367.00;               *                                         $11,414.83             $688,941.81
                                                                           Claim #: 7; Distribution Dividend: 100.00;
                                                                           Claim Amount                                     $(11,367.00)     7100-000                                                            $688,941.81
                                                                           Interest                                             $(47.83)     7990-000                                                            $688,941.81
01/17/2018           1026      Ameripower LLC                              Distribution on Claim #: 8; Amount Allowed: 1,472.78;                *                                             $1,478.98          $687,462.83
                                                                           Claim #: 8; Distribution Dividend: 100.00;
                                                                           Claim Amount                                       $(1,472.78)    7100-000                                                            $687,462.83
                                                                           Interest                                               $(6.20)    7990-000                                                            $687,462.83
01/17/2018           1027      Texas Commission on Environmental Quality   Distribution on Claim #: 9; Amount Allowed: 54,000.00;               *                                         $54,227.19             $633,235.64
                                                                           Claim #: 9; Distribution Dividend: 100.00;
                                                                           Claim Amount                                     $(54,000.00)     7300-000                                                            $633,235.64
                                                                           Interest                                            $(227.19)     7990-000                                                            $633,235.64
01/17/2018           1028      Erin Gehrig                                 Distribution on Claim #: 10; Amount Allowed: 6,120.00;               *                                             $6,145.75          $627,089.89
                                                                           Claim #: 10; Distribution Dividend: 100.00;
                                                                           Claim Amount                                      $(6,120.00)     7100-000                                                            $627,089.89
                                                                           Interest                                             $(25.75)     7990-000                                                            $627,089.89




                                                                                                                                            SUBTOTALS                $0.00            $121,572.48
                                                   Case 14-31345 Document 205 Filed
                                                                              FORM  in 2TXSB on 12/07/18 Page 17 of 19                                                     Page No: 6                   Exhibit 9
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-31345-H5                                                                                            Trustee Name:                           Janet S. Northrup
 Case Name:                        JAGGER INDUSTRIES, LLC                                                                                 Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***7699                                                                                             Checking Acct #:                        ******1345
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:
For Period Beginning:              3/5/2014                                                                                               Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                 11/19/2018                                                                                             Separate bond (if applicable):

       1                2                                3                                                 4                                                   5                        6                       7

   Transaction       Check /                          Paid to/                     Description of Transaction                              Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                       Received From                                                                          Tran Code            $                     $


01/17/2018           1029      Larry E. Caldwell                        Distribution on Claim #: 12; Amount Allowed:                          *                                          $12,527.49            $614,562.40
                                                                        12,475.00; Claim #: 12; Distribution Dividend: 100.00;
                                                                        Claim Amount                                       $(12,475.00)    5300-000                                                            $614,562.40
                                                                        Interest                                              $(52.49)     7990-000                                                            $614,562.40
01/17/2018           1030      Larry E. Caldwell                        Distribution on Claim #: 12; Amount Allowed: 9,675.00;                *                                             $9,715.71          $604,846.69
                                                                        Claim #: 12; Distribution Dividend: 100.00;
                                                                        Claim Amount                                      $(9,675.00)      7100-000                                                            $604,846.69
                                                                        Interest                                              $(40.71)     7990-000                                                            $604,846.69
01/17/2018           1031      Erin Gehrig                              Distribution on Claim #: 13; Amount Allowed:                          *                                          $99,918.62            $504,928.07
                                                                        99,500.00; Claim #: 13; Distribution Dividend: 100.00;
                                                                        Claim Amount                                       $(99,500.00)    7100-000                                                            $504,928.07
                                                                        Interest                                             $(418.62)     7990-000                                                            $504,928.07
01/17/2018           1032      Moto Group                               Distribution on Claim #: 15; Amount Allowed:                          *                                         $503,226.12                 $1,701.95
                                                                        501,117.78; Claim #: 15; Distribution Dividend: 100.00;
                                                                        Claim Amount                                      $(501,117.78)    7100-000                                                                 $1,701.95
                                                                        Interest                                           $(2,108.34)     7990-000                                                                 $1,701.95
01/17/2018           1033      City of Baytown                          Distribution on Claim #: 18; Amount Allowed: 595.39;                  *                                              $597.89                $1,104.06
                                                                        Claim #: 18; Distribution Dividend: 100.00;
                                                                        Claim Amount                                         $(595.39)     4210-000                                                                 $1,104.06
                                                                        Interest                                               $(2.50)     7990-000                                                                 $1,104.06
01/17/2018           1034      State of Alabama Department of Revenue   Distribution on Claim #: 19; Amount Allowed: 863.42;                  *                                              $867.06                 $237.00
                                                                        Claim #: 19; Distribution Dividend: 100.00;
                                                                        Claim Amount                                         $(863.42)     5800-000                                                                  $237.00
                                                                        Interest                                               $(3.64)     7990-000                                                                  $237.00
01/17/2018           1035      State of Alabama Department of Revenue   Distribution on Claim #: 19; Amount Allowed: 236.00;                  *                                              $237.00                   $0.00
                                                                        Claim #: 19; Distribution Dividend: 100.00;
                                                                        Claim Amount                                         $(236.00)     7100-000                                                                    $0.00
                                                                        Interest                                               $(1.00)     7990-000                                                                    $0.00




                                                                                                                                          SUBTOTALS                $0.00            $627,089.89
                                                  Case 14-31345 Document 205 Filed
                                                                             FORM  in 2TXSB on 12/07/18 Page 18 of 19                                                  Page No: 7                   Exhibit 9
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         14-31345-H5                                                                                         Trustee Name:                           Janet S. Northrup
 Case Name:                       JAGGER INDUSTRIES, LLC                                                                              Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***7699                                                                                          Checking Acct #:                        ******1345
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:             3/5/2014                                                                                            Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                11/19/2018                                                                                          Separate bond (if applicable):

       1                2                                3                                             4                                                    5                       6                       7

   Transaction       Check /                         Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                      Received From                                                                       Tran Code            $                     $


04/17/2018           1024      STOP PAYMENT: The Guardian Life     Distribution on Claim #: 5; Amount Allowed: 334.75;                     *                                            ($336.16)               $336.16
                               Insurance Company of America        Claim #: 5; Distribution Dividend: 100.00;
                                                                   Claim Amount                                        $334.75         5400-004                                                                 $336.16
                                                                    Interest                                                $1.41      7990-004                                                                 $336.16
04/17/2018           1019      STOP PAYMENT: Jason A. Gehrig       Distribution on Claim #: ; Amount Allowed: 32,523.38;               8200-054                                     ($32,523.38)            $32,859.54
                                                                   Claim #: ; Distribution Dividend: 100.00;
04/17/2018           1036      Jason A. Gehrig                     Distribution on Claim #: ; Amount Allowed: 32,523.38;               8200-052                                     $32,523.38                  $336.16
                                                                   Claim #: ; Distribution Dividend: 100.00;
09/04/2018           1037      UNITED STATES BANKRUPTCY            083018; #203; Order to Deposit Funds Into the Court                 7100-000                                         $336.16                    $0.00
                               COURT                               Registry

                                                                                         TOTALS:                                                       $1,594,000.75           $1,594,000.75                       $0.00
                                                                                             Less: Bank transfers/CDs                                          $0.00                   $0.00
                                                                                         Subtotal                                                      $1,594,000.75           $1,594,000.75
                                                                                             Less: Payments to debtors                                         $0.00              $51,352.74
                                                                                         Net                                                           $1,594,000.75           $1,542,648.01



                     For the period of 3/5/2014 to 11/19/2018                                                      For the entire history of the account between 03/25/2014 to 11/19/2018

                     Total Compensable Receipts:                  $1,660,371.16                                    Total Compensable Receipts:                               $1,660,371.16
                     Total Non-Compensable Receipts:                      $0.00                                    Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                $1,660,371.16                                    Total Comp/Non Comp Receipts:                             $1,660,371.16
                     Total Internal/Transfer Receipts:                    $0.00                                    Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:             $1,576,495.04                                    Total Compensable Disbursements:                          $1,576,495.04
                     Total Non-Compensable Disbursements:            $83,876.12                                    Total Non-Compensable Disbursements:                         $83,876.12
                     Total Comp/Non Comp Disbursements:           $1,660,371.16                                    Total Comp/Non Comp Disbursements:                        $1,660,371.16
                     Total Internal/Transfer Disbursements:               $0.00                                    Total Internal/Transfer Disbursements:                            $0.00
                                                  Case 14-31345 Document 205 Filed
                                                                             FORM  in 2TXSB on 12/07/18 Page 19 of 19                                      Page No: 8                 Exhibit 9
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         14-31345-H5                                                                              Trustee Name:                           Janet S. Northrup
Case Name:                       JAGGER INDUSTRIES, LLC                                                                   Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***7699                                                                               Checking Acct #:                        ******1345
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:
For Period Beginning:            3/5/2014                                                                                 Blanket bond (per case limit):          $69,990,000.00
For Period Ending:               11/19/2018                                                                               Separate bond (if applicable):

      1                 2                                3                                        4                                              5                      6                     7

  Transaction        Check /                         Paid to/             Description of Transaction                       Uniform            Deposit           Disbursement               Balance
     Date             Ref. #                      Received From                                                           Tran Code             $                    $




                                                                                                                                                                             NET             ACCOUNT
                                                                                    TOTAL - ALL ACCOUNTS                           NET DEPOSITS                         DISBURSE            BALANCES

                                                                                                                                           $1,594,000.75         $1,594,000.75                       $0.00




                     For the period of 3/5/2014 to 11/19/2018                                          For the entire history of the case between 03/05/2014 to 11/19/2018

                     Total Compensable Receipts:                  $1,660,371.16                        Total Compensable Receipts:                               $1,660,371.16
                     Total Non-Compensable Receipts:                      $0.00                        Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                $1,660,371.16                        Total Comp/Non Comp Receipts:                             $1,660,371.16
                     Total Internal/Transfer Receipts:                    $0.00                        Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:             $1,576,495.04                        Total Compensable Disbursements:                          $1,576,495.04
                     Total Non-Compensable Disbursements:            $83,876.12                        Total Non-Compensable Disbursements:                         $83,876.12
                     Total Comp/Non Comp Disbursements:           $1,660,371.16                        Total Comp/Non Comp Disbursements:                        $1,660,371.16
                     Total Internal/Transfer Disbursements:               $0.00                        Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                       /s/ JANET S. NORTHRUP
                                                                                                                       JANET S. NORTHRUP
